t c memo united_states tax_court estate of michabrl a conviser deceased barbara l conviser personal representative and barbara l conviser petitioners v commissioner of internal revenue respondent docket no filed date robert a wherry jr for petitioners robert a varra for respondent supplemental memorandum opinion colvin judge the case is before the court on petitioners’ motion to reconsider our prior opinion in this case conviser v commissioner tcmemo_1999_47 the sole issue for decision in this opinion supplements conviser v commissioner tcmemo_1999_47 _9- that opinion was whether discharge_of_indebtedness income from an s_corporation increases petitioners' basis in that corporation we held that it does not following 110_tc_114 affd 182_f3d_1152 10th cir background petitioners were shareholders in mikama inc mikama an s_corporation from to from to mikama was a general_partner with a 10-percent interest ina limited_partnership known as dove canyon co dove canyon dove canyon realized dollar_figure in discharge_of_indebtedness income in and dollar_figure in the parties agree that if petitioners may increase their basis in mikama by the discharge_of_indebtedness income no deficiencies in income_tax are due from petitioners for and discussion in gitlitz v commissioner u s ____ 121_sct_701 the supreme court held that a shareholder of an insolvent s_corporation may increase his or her basis by his or her pro_rata share of discharge_of_indebtedness income to the s_corporation contrary to our holding in nelson v commissioner supra the parties agree that gitlitz controls here accordingly petitioners’ motion for reconsideration will -3- be granted and petitioners may increase their basis in mikama by their share of the dove canyon discharge_of_indebtedness income to reflect the foregoing an appropriate order will be issued and decision will be entered for petitioners
